DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
This Office Action is in response to applicant’s arguments filed on 7/6/22.  Claims 1-27 are pending and examined herein.  
Applicant’s arguments have been fully considered but found not persuasive.  The rejections of the last Office Action are maintained for reasons of record and repeated below for Applicant’s convenience.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6, 11, 16-20, 23-27 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/736,705.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a method of treating gastrointestinal problems in a subject in need thereof by administering the same claimed RXR agonist (compound XXIX).
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant argues that the referenced claims are not directed to gastrointestinal disorders, but rather directed to demyelination related disorders.
This is not persuasive because referenced claim 17 clearly specifies that a symptom of the demyelination related disorder is gastrointestinal problems.

Claims 1-27 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 17/585,349.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a method of treating gastrointestinal problems, such as ulcerative colitis, Crohn’s disease, and celiac disease, in a subject in need thereof by administering the same claimed RXR agonist (compound XXIX).
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Examiner acknowledges Applicant’s request that the double patenting rejection be held in abeyance until allowable subject matter is identified.

Claims 1-6, 11, 16-20, 23-27 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,806,713.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a method of treating gastrointestinal problems in a subject in need thereof by administering the same claimed RXR agonist (compound XXIX).

Response to Arguments
Applicant argues that the referenced claims are not directed to gastrointestinal disorders, but rather directed to traumatic CNS injury associated demyelination or neuroinflammation.
This is not persuasive because referenced claim 13 clearly specifies that a treated symptom of the traumatic CNS injury associated demyelination is gastrointestinal problems.

Claims 1-6, 11, 16-20, 23-27 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,857,117.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a method of treating gastrointestinal problems in a subject in need thereof by administering the same claimed RXR agonist (compound XXIX).

Response to Arguments
Applicant argues that the referenced claims are not directed to gastrointestinal disorders, but rather directed to ALS associated demyelination or neuroinflammation.
This is not persuasive because referenced claim 13 clearly specifies that a treated symptom of ALS associated demyelination is gastrointestinal problems.

Claims 1-6, 11, 16-20, 23-27 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,973,791.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a method of treating gastrointestinal problems in a subject in need thereof by administering the same claimed RXR agonist (compound XXIX).

Response to Arguments
Applicant argues that the referenced claims are not directed to gastrointestinal disorders, but rather directed to stroke associated demyelination or neuroinflammation.
This is not persuasive because referenced claim 13 clearly specifies that a treated symptom of stroke associated demyelination is gastrointestinal problems.

Claims 1-6, 11, 16-20, 23-27 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,980,759.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a method of treating gastrointestinal problems in a subject in need thereof by administering the same claimed RXR agonist (compound XXIX).

Response to Arguments
Applicant argues that the referenced claims are not directed to gastrointestinal disorders, but rather directed to nervous system hypoxia associated demyelination or neuroinflammation.
This is not persuasive because referenced claim 13 clearly specifies that a treated symptom of nervous system hypoxia associated demyelination is gastrointestinal problems.

Claims 1-6, 11, 16-20, 23-27 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,065,219.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a method of treating gastrointestinal problems in a subject in need thereof by administering the same claimed RXR agonist (compound XXIX).

Response to Arguments
Applicant argues that the referenced claims are not directed to gastrointestinal disorders, but rather directed to ageing related neurodegeneration associated demyelination or neuroinflammation.
This is not persuasive because referenced claim 13 clearly specifies that a treated symptom of ageing related neurodegeneration associated demyelination is gastrointestinal problems.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

	Claims 1-7, 11-12, 16-27 are rejected under 35 U.S.C. 102(b) as being anticipated by Jiang et al. (US Patent Application 2007/0185055 A1, of record).
	Jiang et al. teach methods of treating cachexia that is associated with gastrointestinal problems, such as inflammatory bowel disease, in a subject in need thereof by administering retinoid compounds that act on RXR (abstract).  A preferred compound is found in claim 30, which has the same structure as the compound of formula XXIX in instant claim 2.  A suitable dose can be 0.01 to 100 mg/kg/day, or more preferably 0.1 to 75 or 1 to 50 mg/kg/day (paragraph 0650).  Typical transdermal formulations include creams, ointments, lotions, or pastes (paragraph 0464).  Pharmaceutically acceptable salts are also taught (paragraph 0465).
	It is noted that Jiang et al. teaches a patient that has gastrointestinal problems, such as inflammatory bowel disease, albeit co-existent with cachexia.  Therefore, since the same claimed active agent is being administered to the same claimed patient population, all limitations drawn to “Treg cell numbers” and “Th17 cell numbers” are considered inherent and will necessarily occur in vivo of the patient.  The same applies to the limitation regarding “autoimmune aspect” since it refers to “inflammation, an elevated Th17 to Treg cell ratio, or tissue destruction,” which are all mechanisms of action that will also necessarily occur in the body.

Response to Arguments
	Applicant argues that Jiang is entirely drawn to treating cachexia, which is not obvious over gastrointestinal disorders because they do not share any etiology or causes.  Jiang does not disclose treating any other diseases besides cachexia.
	This is not persuasive because Jiang clearly teaches treating cachexia in a patient that also happens to have a coexisting gastrointestinal condition, such as inflammatory bowel disease.  Since the same patient population is being administered the same active agent, it is inherent that the claimed gastrointestinal problems would be also treated.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham vs John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.     3.  Resolving the level of ordinary skill in the pertinent art.                                       4.  Considering objective evidence present in the application indicating              obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 8-10, 13-15 are rejected under 35 U.S.C. 103(a) as being obvious over Jiang et al. (US Patent Application 2007/0185055 A1, of record), as applied to claims 1-7, 11-12, 16-27, in view of Brudnak (US Patent Application 2004/0005304 A1, of record).  
The instant claims are directed to a method of treating an autoimmune gastrointestinal disorder in a patient by administering an RXR agonist of formula XXIX.  
Jiang et al. teach as discussed above, however, fail to disclose the specifically claimed gastrointestinal disorders, such as inflammatory bowel disease, ulcerative colitis, Crohn’s disease, and celiac disease  
Brudnak teaches that the scope of the term “gastrointestinal disorders” include diseases such as inflammatory bowel disease, ulcerative colitis, Crohn’s disease, and celiac disease (paragraph 0070). 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed invention was made, to have treated a patient with the specific gastrointestinal disorders, ulcerative colitis, Crohn’s disease, and celiac disease, as taught by Brudnak, that is associated with the method of treating cachexia by administering the RXR agonist of formula XXIX, as taught by Jiang et al.  
A person of ordinary skill in the art would have been motivated to treat ulcerative colitis, Crohn’s disease, and celiac disease because Jiang et al. teach treating cachexia that is associated with gastrointestinal disorders, in general.  Brudnak teaches that ulcerative colitis, Crohn’s disease, and celiac disease are all well-known gastrointestinal disorders.  Therefore, one of ordinary skill in the art would have had the same reasonable expectation of success in treating cachexia that is associated with the gastrointestinal disorders, ulcerative colitis, Crohn’s disease, and celiac disease as with treating cachexia that is associated with the gastrointestinal disorder, inflammatory bowel disease.

Response to Arguments
	Applicant makes the same arguments here as for the 102 rejection above, therefore the same response above applies.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627